UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5484



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ALBERT HARRIS, a/k/a Junebug,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-95-10)


Submitted:   January 11, 1996             Decided:   January 29, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jane Charnock, CHARNOCK & CHARNOCK, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Miller A.
Bushong, III, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Harris pled guilty to conspiracy to distribute crack

cocaine, 21 U.S.C.A. § 846 (West Supp. 1995), and received a

sentence of 87 months imprisonment. He contends on appeal that the

district court erred in finding that he had not accepted responsi-

bility for his offense. United States Sentencing Commission, Guide-
lines Manual, § 3E1.1 (Nov. 1994). Finding no error, we affirm the

sentence.

     Following his guilty plea, Harris was released on bond. He

subsequently tested positive on three occasions for cocaine use.
His bond was revoked. At sentencing, the district court determined

that Harris's continued criminal conduct was inconsistent with

acceptance of responsibility. The court's factual finding was not
clearly erroneous. See United States v. Kidd, 12 F.3d 30, 34 (4th
Cir. 1993) (continued criminal conduct may be basis for denial of

adjustment), cert. denied, ___ U.S. ___, 62 U.S.L.W. 3705 (U.S.

Apr. 25, 1994) (No. 93-8489).

     Accordingly, the sentence imposed by the district court is
affirmed. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2